 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys Appearing Specially for Defendant
     PERRY K. EDWARDS
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     )   Case No. 6:18-po-00689-JDP
                                                   )
12                       Plaintiff,                )   REQUEST FOR TELEPHONIC
                                                   )   APPEARANCE AT HEARING TO RECALL
13   vs.                                           )   BENCH WARRANT; ORDER
                                                   )
14   PERRY K. EDWARDS,                             )
                                                   )   Date: January 15, 2019
15                      Defendant.                 )   Time: 10:00 A.M.
                                                   )   Judge: Hon. Jeremy D. Peterson
16                                                 )

17           Defendant Perry Edwards, by and through undersigned counsel, requests that this Court
18   set a status conference on the bench warrant for January 16, 2019, at 10:00 a.m. Further,
19   pursuant to Federal Rule of Criminal Procedure 43(b)(2), Mr. Edwards, having been advised of
20   his right to be present at all stages of the proceedings, hereby requests that the Court permit him
21   to waive his right to personally appear for the status conference, and instead be allowed to appear
22   telephonically.
23           Mr. Edwards was cited for three separate violations. He was mailed a notice to appear to
24   his address in South Carolina. Per the notice, an initial appearance date was set for December
25   11, 2018. At the time the notice was mailed, Mr. Edwards was in Texas for 5 weeks on a work
26   trip. He did not received the notice until he returned home to South Carolina. He asked his
27   mother to look out for any parcel from California, not realizing that the mailing would come

28

      Request to Appear Telephonically at Status        -1-         U.S. v. Perry K. Edwards, 6:18-po-689-JDP
      Conference
 1   from San Antonio. Defendant is requesting the Court to recall the bench warrant at the status

 2   conference and immediately schedule his initial appearance for the next available calendar. He

 3   would then request to appear via video conference from the federal courthouse in Florence,

 4   South Carolina.

 5
 6                                                 Respectfully submitted,

 7                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 8
 9   Date: January 15, 2019                        /s/ Jerome Price
                                                   JEROME PRICE
10                                                 Assistant Federal Defender
                                                   Attorneys Appearing Specially for Defendant
11                                                 PERRY K. EDWARDS

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Request to Appear Telephonically at Status     -2-          U.S. v. Perry K. Edwards, 6:18-po-689-JDP
      Conference
 1                                                 ORDER

 2            GOOD CAUSE APPEARING, the Court hereby orders that a status conference on the

 3   bench warrant be set for January 16, 2019. The Court further grants the Defendant’s request to

 4   waive his personal appearance and appear via telephone at the January 16, 2019 hearing in Case

 5   No. 6:18-po-00689-JDP.

 6   IT IS SO ORDERED.

 7
 8   IT IS SO ORDERED.

 9
10   Dated:     January 16, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Request to Appear Telephonically at Status    -3-         U.S. v. Perry K. Edwards, 6:18-po-689-JDP
      Conference
